Citation Nr: 1047033	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

For the reasons detailed below, the Board finds that further 
development is required in the instant case.  Accordingly, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran if further 
action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's service 
connection claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the United States Court of Appeals for 
Veterans Claims has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher thresholds 
show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that he developed bilateral 
hearing loss and tinnitus as a result of in-service noise 
exposure that occurred while working around ship engines without 
ear protection.  Service connection has already been established 
for both right ear hearing loss and tinnitus.

Initially, the Board observes that the Veteran's service 
treatment records do not reflect audiological testing indicating 
a bilateral hearing loss disability pursuant to 38 C.F.R. § 
3.385.  Specifically, audiological evaluation conducted as part 
of his January 1980 enlistment examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
10
10
LEFT
15
10
0
0
5
10

Thereafter, audiological evaluation conducted as part of the 
April 1984 separation examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
5
35
LEFT
5
5
15
15
20
10

The Board acknowledges that, under certain circumstances, the law 
provides a presumption of service connection for organic diseases 
of the nervous system such as sensorineural hearing loss.  See 38 
C.F.R. §§ 3.307, 3.309.  Further, the Veteran does have a current 
hearing loss disability of the left ear under 38 C.F.R. § 3.385, 
as documented by the August 2008 and December 2008 VA audio 
examinations.  However, this disability was not shown to be 
present to a compensable degree within the first-post service 
year, which is required for application of these presumptive 
provisions.

The Board further notes that the December 2008 VA audio 
examination includes a competent medical opinion relating the 
etiology of the right ear hearing loss and tinnitus to active 
service, but an opinion against the left ear being related to 
such service.  The examiner stated that this opinion was based on 
the fact that the Veteran's separation evaluation documented that 
his hearing was normal for the left ear.  Therefore, his left ear 
hearing loss had to begin after he was discharged from service.  
Moreover, the examiner stated that once an individual is removed 
from the noise source, the effects of that noise on one's hearing 
ceases.  Thus, the noise (in this case military noise) could not 
cause any further progression on the hearing.

The Board does not dispute the examiner's opinion or the 
rationale thereof.  However, as service connection was 
established for right ear hearing loss and tinnitus based upon 
the in-service noise exposure, the record raises a claim of 
secondary service connection for the left ear hearing loss.  In 
this regard, the Board has a duty to consider all theories of 
entitlement to the benefit sought.  See Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service 
connection, all theories of entitlement, direct and secondary, 
must be considered); see also Robinson v. Shinseki, 557 F.3d 
1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as direct 
and secondary service connection are not independent for res 
judicata purposes, and can be lost forever if not addressed).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448. Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, neither the 2008 VA audio examinations, nor any 
other competent medical opinion, has addressed the issue of 
secondary service connection.  Therefore, the Board finds that a 
new examination and opinion is necessary to resolve this matter.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

In order to comply with applicable notice requirements, the 
AMC/RO should also provide the Veteran with notice regarding 
establishing service connection on a secondary basis.  38 C.F.R. 
§ 3.310.

Also, while on remand, the Veteran should be requested to 
identify any outstanding VA or non-VA records relevant to his 
claim of entitlement to service connection for a left ear hearing 
loss.  Thereafter, all identified records, to include VA 
treatment records dated from May 2008 to the present, should be 
obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence 
and information necessary to substantiate 
his claim of entitlement to service 
connection for left ear hearing loss as 
secondary to his service-connected right 
ear hearing loss and tinnitus.

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for left ear 
hearing problems.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file, to 
include VA treatment records dated from 
May 2008 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to address the 
issue of secondary service connection for 
his left ear hearing loss.  The claims 
folder should be made available to the 
examiner for review before the examination; 
the examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's left ear hearing loss was caused 
by or aggravated by his service-connected 
right ear hearing loss and/or tinnitus.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If it is determined that the left ear 
hearing loss was aggravated by either or 
both of the service-connected disabilities, 
the examiner should identify the level of 
disability caused by the service-connected 
disability(ies), to the extent possible.  A 
complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

